NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.



In the Supreme Court of Georgia



                                                  Decided: August 23, 2022


               S22A0744, S22A0745. JONES v. THE STATE.


       BETHEL, Justice.

       A Coffee County jury found Samuel Edward Jones guilty of

malice murder and other crimes in connection with the shooting

death of Terrance Gibson. In these consolidated cases, Jones

appeals, arguing that the trial court erred by refusing to charge the

jury on voluntary manslaughter and that his trial counsel provided

constitutionally ineffective assistance. 1 We disagree with both


       1 Gibson’s death occurred on November 18, 2018. On January 30, 2019,
Jones was indicted by a Coffee County grand jury for malice murder, two
counts of influencing a witness, and possession of a firearm by a convicted
felon. On November 4, 2020, the trial court entered a judgment of nolle
prosequi on the firearm-possession charge. On November 18, 2020, Jones was
indicted by a Coffee County grand jury for an additional count of possession of
a firearm by a convicted felon during the commission of a crime.
       The court held a bifurcated trial in May 2021. At the trial on the three
remaining counts of the 2019 indictment, the trial court granted Jones’s motion
for a directed verdict on the second count of influencing a witness, and the jury
found Jones guilty of malice murder and the first count of influencing a
contentions and affirm.

      1.   Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. In October 2018,

Jones was in a relationship with Danielle Wilson. Danielle lived

with her mother, Adrece Wilson, at Adrece’s house. Adrece’s other

daughter, Desiree, and Adrece’s boyfriend, Demichael Green, also

lived in the house.

      In mid-October, Gibson had a conflict with Adrece in the front

yard of her house during which the two argued and Gibson

discharged a firearm several times. After the conflict, Adrece went

back inside the house, and Jones and Green came outside. Jones and

Green accosted Gibson, and both fired shots at Gibson as Gibson




witness. At the trial on the sole count of the 2020 indictment, the same jury
found Jones guilty of possession of a firearm by convicted felon during the
commission of a crime. The trial court then sentenced Jones to life in prison
without the possibility of parole for malice murder, five years concurrent for
influencing a witness, and 15 years consecutive for the firearm-possession
count. On May 14, 2021, Jones filed motions for new trial in both cases, which
he later amended through new counsel. Following a hearing on February 11,
2022, the trial court denied the motions, as amended. On February 14, 2022,
Jones filed notices of appeal in these cases. These cases were docketed to this
Court’s April 2022 term, submitted for decisions on the briefs, and consolidated
for opinion.
                                       2
walked away.

     Approximately one month after this confrontation, on

November 18, Jones was riding in a car with Desiree with Adrece

driving. As they were about to return Jones to his residence, they

noticed Gibson walking down a nearby street. Adrece testified that

Jones got out of the car and “had some kind of words” with Gibson.

Though she could not hear what the two said, she did hear Gibson

say, “No, no, no,” before attempting to run away from Jones. Jones

then shot at Gibson. Gibson fell but then got back up and continued

running. Gibson was shot once in the back and died from his injury.

     A witness observed Jones running from the general area where

he heard gunshots fired and then saw Jones run to a house. The

witness directed police officers to the house, where they spoke with

Jones after the incident. Jones told one of the officers that he had

gone to a store, come back to this house, and was about to take out

the trash when he heard gunshots.

     The police arrested Jones on December 7, 2018. Following his

arrest, Jones spoke with Desiree by phone from jail and told her that

                                 3
he was going to send her a letter containing a story she needed to

memorize. The letter, which was admitted into evidence at trial,

instructed Desiree that her story was that she did not see any

shooting on November 18 and that she later learned of the shooting

on social media. The letter also instructed her to say that Green was

in the car with them and that Green got out of the car while Jones

remained in the vehicle.

     At trial, the State introduced a second letter addressed to

Desiree that had been found in Jones’s jail cell during a search. In

that letter, Jones told Desiree that “all you saying is, we left the

store to drop [Jones] off home.” Desiree was to say that when they

got close to his house, Jones told Adrece to stop the car, and he got

out of the vehicle and ran “back up the street.” When Adrece turned

the car around to follow Jones, Desiree saw a truck “coming down

fast” and saw a black handgun fired out of the truck’s passenger-

seat window, at which time Desiree put her head down. In the letter,

Jones further instructed Desiree to say that she never got out of the

car and never saw the person’s face who was shooting but saw a

                                 4
“black hand” come out of the window. She was also to say that she

heard lots of shots fired, that she “never saw the victim,” that she

“did see another person walking during the time of the shooting” but

could not make out who he was because his back was turned, that

she did not know where Jones “went or was doing at the time the

shots went off,” and that she should answer that she “d[id] not

remember” or “d[id] not know” to any questions she got “trapped on.”

Finally, the letter told Desiree to say that Green had previously shot

at “GB.”

     While he was in jail, Jones also spoke with Adrece’s sister,

Sharon, over the phone. Jones offered to give her money he expected

to receive from a lawsuit in exchange for Sharon persuading Adrece

to change her statement that she saw Jones shoot Gibson.

     Antonio Stewart, another inmate, testified that, while Jones

was awaiting trial, Jones told him that while riding with Adrece and

his girlfriend’s sister, he saw Gibson walking, got out of his car, and

shot at him. Jones also told Stewart that he then ran back to his

house, entered through a window, and hid the firearm, which he

                                  5
later buried. After Stewart talked to the police, Jones instructed

another person, Shelby Henderson, to create an email address and

send a threatening email to Stewart prior to the trial.

      2. Jones first argues that the trial court committed plain error

by declining to instruct the jury on his requested pattern charge for

the lesser offense of voluntary manslaughter. 2 The trial court

declined to give the charge, stating, “I don’t think the facts fit.”

Later, after the giving of the final charge to the jury, Jones did not

object to the trial court’s decision not to give an instruction on

voluntary manslaughter. See OCGA § 17-8-58 (a) (“Any party who

objects to any portion of the charge to the jury or the failure to charge

the jury shall inform the court of the specific objection and the


      2   The pattern jury instruction for voluntary manslaughter provides as
follows:
      For voluntary manslaughter, the State must prove that the
      Defendant (1) caused the death of another person (2) under
      circumstances that would otherwise be murder (3) and acted only
      because of a sudden, violent, and irresistible passion that resulted
      from serious provocation (4) which was sufficient to excite such
      passion in a reasonable person. If you decide that enough time
      passed between the provocation and the killing for a reasonable
      person to have “cooled off” and regained judgment, then the killing
      is not voluntary manslaughter.
Georgia Suggested Pattern Jury Instructions, Vol. II: Criminal Cases § 2.10.41.
                                       6
grounds for such objection before the jury retires to deliberate. Such

objections shall be done outside of the jury’s hearing and presence.”).

We therefore review Jones’s claim of error regarding the failure to

give a voluntary manslaughter charge for plain error only. See

OCGA § 17-8-58 (b) (“Failure to object in accordance with subsection

(a) of this Code section shall preclude appellate review of such

portion of the jury charge, unless such portion of the jury charge

constitutes plain error which affects substantial rights of the

parties. Such plain error may be considered on appeal even if it was

not brought to the court’s attention as provided in subsection (a) of

this Code section.”).

     A failure to charge amounts to plain error only to the
     extent that the failure was erroneous, the error was
     obvious, the failure to charge likely affected the outcome
     of the proceedings, and the error seriously affected the
     fairness, integrity, or public reputation of judicial
     proceedings.

(Citation and punctuation omitted.) Burke v. State, 302 Ga. 786, 789

(2) (809 SE2d 765) (2018). “We need not analyze all of the elements

of this test when, as in this case, the defendant has failed to


                                  7
establish one of them.” (Citation omitted.) Early v. State, 313 Ga.

667, 672 (2) (b) (872 SE2d 705) (2022).

     “A voluntary manslaughter charge is required when there is

slight evidence that the defendant acted ‘solely as the result of a

sudden, violent, and irresistible passion resulting from serious

provocation sufficient to excite such passion in a reasonable person.’”

Jones v. State, 301 Ga. 1, 5-6 (2) (799 SE2d 196) (2017) (quoting

OCGA § 16-5-2 (a)), overruled on other grounds by Worthen v. State,

304 Ga. 862 (823 SE2d 291) (2019).

     In reviewing this issue in conjunction with Jones’s motion for

new trial, the trial court adhered to its decision to forgo a charge on

voluntary manslaughter, reasoning that the charge was not

required because there was no evidence supporting it. Considering

the evidence presented at trial, we agree with the trial court’s

conclusion.

          Jones points to evidence that he and Gibson were

“members of rival gangs” and had been in a “shootout” only a month

before Gibson’s death. Jones also relies on Adrece’s testimony that

                                  8
just before Gibson was shot by Jones, Jones and Gibson had a

“violent exchange” immediately prior to the shooting. Even

assuming, arguendo, that Jones’s assertions were correct, the trial

court was authorized to find as a matter of law that the month-long

interval between the shootout between Jones and Gibson and the

murder was a sufficient cooling-off period such that the earlier

confrontation   “did   not   constitute   even   slight   evidence   of

provocation.” Harris v. State, 280 Ga. 372, 373 (2) (627 SE2d 562)

(2006) (where the purported provocation was a month-old beating by

the victim, the trial court could conclude, as a matter of law, that

the incident did not constitute even slight evidence of provocation

necessitating a voluntary manslaughter charge due to the cooling off

period). See also Hatchett v. State, 259 Ga. 857, 858 (1) (388 SE2d

694) (1990) (three-week interval between defendant’s discovery of a

love letter to the victim and the alleged shooting sufficient to

authorize the trial court to conclude, as a matter of law, that the

discovery did not constitute provocation warranting a voluntary

manslaughter charge because of the “lengthy cooling off period”).

                                  9
     Moreover, as for evidence of the “violent exchange” between

Jones and Gibson before the shooting, Adrece’s testimony was that

after Jones left the vehicle and confronted Gibson, the two “had some

kind of words” and that Gibson said “No, no, no,” before attempting

to run away from Jones, who shot at him. This Court has previously

stated that “[a]s a matter of law, angry statements alone ordinarily

do not amount to ‘serious provocation’ within the meaning of OCGA

§ 16-5-2 (a).” Merritt v. State, 292 Ga. 327, 331 (2) (737 SE2d 73)

(2013). See also Orr v. State, 312 Ga. 317, 321 (2) (862 SE2d 513)

(2021) (same); Jones, 301 Ga. at 6-7 (2) (evidence that appellant

appeared to exchange angry words with rival gang members prior to

shooting did not support voluntary manslaughter instruction).

Thus, we cannot say that the trial court clearly or obviously erred in

concluding that there was no evidence of serious provocation, and

therefore we conclude that the trial court did not plainly err in

declining to give a charge on voluntary manslaughter.

     3. Jones next argues that his conviction for malice murder

should be reversed because he received ineffective assistance at trial

                                 10
due to his counsel’s failure to object to the trial court’s refusal to

charge the jury on voluntary manslaughter. Because Jones cannot

establish that his counsel was constitutionally deficient, his claim

fails.

         In order to succeed on his claim of ineffective assistance,
         [Jones] must prove both that his trial counsel’s
         performance was deficient and that there is a reasonable
         probability that the trial result would have been different
         if not for the deficient performance. If an appellant fails
         to meet his or her burden of proving either prong of the
         Strickland v. Washington, 466 U. S. 668 (104 SCt 2052,
         80 LE2d 674) (1984) test, the reviewing court does not
         have to examine the other prong. In reviewing the trial
         court’s decision, we accept the trial court’s factual
         findings and credibility determinations unless clearly
         erroneous, but we independently apply the legal
         principles to the facts.

(Citation and punctuation omitted.) Lyons v. State, 309 Ga. 15, 25

(8) (843 SE2d 825) (2020).

         As we explained above in Division 2, even if Jones’s trial

counsel had preserved an objection to the trial court’s failure to give

an instruction on voluntary manslaughter by objecting as set forth

in OCGA § 17-8-58 (a), such an objection would have been meritless,

as there was no basis for the trial court to instruct the jury on

                                     11
voluntary manslaughter. Trial counsel’s performance is not deficient

where he fails to make a meritless objection. See Lyons, 309 Ga. at

27 (8) (b) (“Failure to lodge meritless objections does not support an

ineffective assistance claim.”). This claim of ineffective assistance of

counsel therefore fails.

     Judgments affirmed. All the Justices concur.




                                  12